Appellate Case: 22-1104     Document: 010110729737       Date Filed: 08/25/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 25, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-1104
                                                    (D.C. No. 1:17-CR-00095-RBJ-1)
  EMILIO VALDEZ,                                               (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.**
                    _________________________________

       Emilio Valdez appeals from an order of the district court revoking his

 supervised release and imposing upon him a sentence of six months’

 imprisonment. 1 Valdez asserts the district court failed to consider and resolve his

 motions for a downward departure and a downward variance. A review of the


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
       1
           Valdez’s Unopposed Motion for an Expedited Ruling is hereby Granted.
Appellate Case: 22-1104   Document: 010110729737       Date Filed: 08/25/2022   Page: 2



 transcript of the revocation hearing makes clear that the district court did, indeed,

 fully consider and reject Valdez’s requests. Thus, exercising jurisdiction

 pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, this court affirms the

 district court’s judgment.

       In 2017, Valdez pleaded guilty to a single count of willful failure to pay

 interstate child support in violation of 18 U.S.C. § 228(a)(3). His offense level of

 10, combined with a criminal history category of III, established an advisory

 sentencing range of 10 to 16 months’ imprisonment. The district court departed

 downward to a criminal history category of II, concluding Category III overstated

 Valdez’s criminal history. The district court then varied downward from the

 newly applicable advisory sentencing range of 8 to 14 months’ imprisonment and

 imposed a five-year term of probation.

       In December 2021, while Valdez was on supervised release, the United

 States filed a “Petition for Summons on Person Under Supervision” in the district

 court. The United States alleged that Valdez committed eight violations of

 supervised release, the first five of which were for possession and use of a

 controlled substance. Valdez admitted those five violations and the government

 withdrew the remaining alleged violations.

       Valdez filed a Motion for Downward Variance from the Guideline Range

 prior to the revocation hearing. His Motion recognized that pursuant to Chapter 7

 of the Guidelines, his advisory sentencing range was 8 to 14 months’

 imprisonment. He requested, however, that the district court depart downward

                                           2
Appellate Case: 22-1104   Document: 010110729737        Date Filed: 08/25/2022   Page: 3



 from the applicable Category III criminal history category to a Category II as it

 did at the original sentencing proceeding. He also asked the district court to treat

 his violation as falling within Grade C, rather than Grade B, based on policy

 considerations. If only the first of these requested departures was granted,

 Valdez’s advisory sentencing range would be 6 to 12 months’ imprisonment. If

 both were granted, his advisory range would be 4 to 10 months’ imprisonment.

 He then asked the district court to vary downward based on the sentencing factors

 set out in § 3553(a) and impose a term of probation.

       At the beginning of the sentencing hearing, the district court noted it had

 read Valdez’s motion, indicated it was unlikely to grant Valdez’s request for

 probation, but stated it would consider Valdez’s arguments. In response,

 Valdez’s counsel acknowledged Valdez used cocaine and Ketamine, but noted

 those instances were spread over a four-year period. The district court responded

 as follows:

       Well, the fact is that the Court gave him a big break and trusted him.
       I gave him a departure to no time, probation. The probation office
       has spent a lot of time and a lot of money, and you come back in here
       asking me to give him another huge break, and I’m just not
       interested.

 Valdez’s counsel then asserted that Valdez’s drug relapses were during periods of

 less intensive therapy and that a mandate for additional outpatient therapy could

 ameliorate the district court’s concerns. The district court found this assertion

 unconvincing:



                                          3
Appellate Case: 22-1104    Document: 010110729737      Date Filed: 08/25/2022     Page: 4



       The probation report, I’m quoting from page six. The probation
       office has worked extensively with the defendant attempting to guide
       him back into compliance, and has spent $8,446.56 on the
       defendant’s dual diagnosis treatment throughout his time on
       probation. However, he has time and time again resorted to
       substance abuse. Now, that’s what this probation officer has
       informed the Court.

 Valdez’s counsel again asserted therapy was the best way to deal with Valdez’s

 lack of compliance with the conditions of his supervision. Counsel also asked the

 district court to utilize the same considerations it employed when it both departed

 and varied downward at the original sentencing. After hearing from both Valdez

 and a witness on his behalf, the district court heard from both the prosecutor and

 Valdez’s probation officer. The prosecutor argued the record demonstrated

 Valdez was a “schemer” who utilized substantial resources while on supervision

 while making minimal progress. The prosecutor further argued that the record

 demonstrated Valdez had a history of successfully avoiding the consequences of

 his misdeeds and that a sentence of probation would only continue that

 unfortunate trend. Valdez’s probation officer testified that Valdez’s drug-usage

 problems were not therapy related but, instead, lifestyle issues. Thus, she did not

 favor further supervision or therapy. At the conclusion of the hearing, the district

 court ruled as follows:

       Well, I thought that I was done with child support cases when I left
       the state court. Little did I know that there is a federal statute about
       failing to pay child support, and Mr. Valdez was convicted of
       violating that statute in South Dakota. Our probation, and frankly
       the Court itself, had taken him on as an accommodation to the
       system in South Dakota.


                                           4
Appellate Case: 22-1104   Document: 010110729737       Date Filed: 08/25/2022   Page: 5



       When it came before the Court in 2018, he was facing a 10-year
       sentence. I don’t really recall what the guidelines were. But in any
       event, I didn’t put him in prison at all. I went along with [defense
       counsel’s] request for a departure based on her statement his criminal
       history was overstated, put him on probation. And part of the reason
       was so that he could have a job and pay down that child support. It
       really wasn’t that much. It was 50,000 something, but it was
       something that the mother should have had.

       To my surprise, with the consent of the mother, apparently, he got
       out of paying most of that after he left here. Okay. But he also
       committed these offenses, and as has been said by probation, the
       person that really knows, he has violated time and time again. I kind
       of agree with [the prosecutor], frankly. I think we’ve done what we
       can in terms of giving him breaks and paying money to provide him
       with therapy. I also think it’s important if a person is not a violent
       offender, that he be there for the birth of his child. I was there for
       the birth of all my children, and I look back at those experiences as
       some of the most amazing things that I’ve done in my life.

       And I don’t want Mr. Valdez to miss that. The Court is going to
       sentence him to six months in federal prison, order that he report on
       or about June 1st, 2022. There will be no further supervised release.
       The Court will not impose a fine. The Court warns Mr. Valdez that if
       he doesn’t comply or report, when he’s brought back here, he will
       get a much more substantial sentence. For today, he may leave. . . .

       On appeal to this court, Valdez argues the district court erred in failing to

 rule on his requests for a downward variance and for a downward departure. 2 As



       2
         Notably, Valdez did not object on this ground before the district court and,
 therefore, it appears the issue is not preserved. See United States v. Romero, 491
 F.3d 1173, 1175-76 (10th Cir. 2007) (holding that challenges to the method the
 district court employed to calculate a sentence implicate procedural
 reasonableness); id. at 1176-78 (noting that unpreserved challenges to the
 procedural reasonableness of a sentence are reviewed for plain error). Because
 the government did not raise the preservation issue, and because the resolution of
 the merits of Valdez’s appeal is so clear, this court exercises its discretion to
 resolve this case on the merits.

                                          5
Appellate Case: 22-1104   Document: 010110729737       Date Filed: 08/25/2022     Page: 6



 the recitation set out above shows, Valdez’s argument in this regard is utterly

 inconsistent with the transcript of the revocation hearing. The district court

 specifically indicated it had reviewed both Valdez’s motion and the attachments

 thereto. It demonstrated its clear understanding of the import of Valdez’s

 arguments throughout the hearing. Ultimately, based on case- and defendant-

 specific factors, the district court refused to grant Valdez the exaggerated

 leniency he requested. The district court, nevertheless, varied downward two

 months from the bottom of the applicable Chapter Seven advisory range and

 imposed a sentence of six months’ imprisonment. The district court was not

 obligated to engage in some type of “ritualistic incantation” or “recite any magic

 words” in rejecting Valdez’s request for leniency. See United States v. Kelley,

 359 F.3d 1302, 1305 (10th Cir. 2004) (quotation omitted).

       The judgment of the United States District Court for the District of

 Colorado is hereby AFFIRMED.

                                           Entered for the Court



                                           Michael R. Murphy
                                           Circuit Judge




                                          6